Exhibit 28
  There were 510 unique detainees (TOMe /) charged with indecent exposure (210 or 323 violation) and/or
  masturbation (313 violation) in Department of Corrections (DOC) custody between January 1, 2016 and
  October 31, 2017. Those 510 detainees accounted for 881 incidents (TOMe 2), and 1,016 disciplinary reports
  (TaMe 3), as one incident can result in multiple detainees receiving separate disciplinary reports. During this
  time period, the code for an indecent exposure violation changed from 210 to 323, but these two numbers
  represent the same offense.

  Incidents in courthouses resulted in public indecency (UCR code 1570) charges are counted separately. If an
  incident was written up by both courts and by DOC, the DOC report was removed to prevent duplicative counts.
  Courthouse incidents were included if they occurred between January 1, 2016 and October 31, 2017.

  91 detainees were involved in an incident both in DOC and in a courthouse.                      'Jabk I shows the number of
  detainees by incident location.

                                      I   @lb)e   4   'iijii@beir of   IIIietwiiiiees 4y,l1oe:& (Ion



                                                                                          102                          0
                                                                                          184                          6
                                                                                          224                          0
                                                                                            0                         159
                                                                                           510                        159


  TOMe 2 shows   the location of the 1,086 total incidents across courts and DOC. 881 (81'/o) took place in DOC.

                                      Ygbllle 2".Niilmbel" 0ll 1lriiejderiiks b'tf I.0esllii0jii




                                                                                          207          23'/o

                                                                                          250          28'/o
                                                                                                                      265
                                                                                                                      205


  laMe 3 presents the 1,016 disciplinary reports filed by DOC by incident type and the 208 offense/incident
  reports filed by court personnel,

                              Yablle 3:     NiUiiiIiibel   0r BjiseiipIiijiiiairy Rep0r(s lb'oeatiiorii



                                                                                          223          22'/o
                                                                                           511          50'/o          6
                                                                                          282          28'/o           0
                                                                                            6            0'/o         268
                                                                                          1,015        100'/o         208




CONFIDENTIAL                                                                                                    CCSO Howard 0145831
  Table 4 shows the hearing board decisions for the 793 masturbation charges. Charges expire if not heard within
  eight days. Some sentences included other sanctions such as loss of good time, loss of microwave access, loss
  of patio privileges, loss of commissary access, or loss of visit privileges.

                                         'll';&bile   4: 3ll3 Oiisciiplliinary Outcomes


                                                                                          793
                                                                                          486
                                                                                          119
                                                                                          182
                                                                                                                             1   '/o

                                                                                                       22 days
                                                                                                       25 days
                                                                                           30                                6'/o




                                                                                                                             '/o
                                                                                                                            100'/o
                                                                                                                             57'/o
                                                                                                                             14'/o
      Dropped/Expired                                                                                                       28'/o
                                                                                                                            &1o/o




                                                                                                                             7'/o


  Table 6 shows the outcomes for the 1,298 charges for 210/313/323 violations. 60'/o of charges resulted in a
  guilty finding. The 1,016 disciplinary reports in TOMe 3 led to 1,298 charges because there were 282 reports
  that included two charges, one for a 313 violation and one for a 210/323 violation.

                                 I   a Me 6'     I    3   42   I!   0/323 Il)iiselplliinarv Outcomes


                                                                                         1,298
                                                                                          775
                                                                                          192
                                                                                          324
                               efore hearing                                               7
                                                                                            Sanctions   if   Found Guilty
                                                                                                       20 days
                                                                                                       21 days
                                                                                                                             6'/o




CONFIDENTIAL                                                                                                       CCSO Howard 0145832
  Tables!,    8, 9, /0, and// show the facilities where incidents                    occurred. 40'/0 (n=349) of DOC incidents took
  place   in D&vis&on 9 and 86', 0 (n=177) of courthouse incidents                   took place &n the Cnm&nal Courts Building (CCB)

                                    'I'mlbllIe,: Numbeir        of 313   Jlliiiiciidleiiiits   lb'OII" lLoeatiioiiii


                                                                                                                                        0/
                                                                                                                                        2'/o
                                                                                                                                        0'/o
                                                                                                                                        0'/o
                                                                                                                                        4'/o
   Division 8 Cermak                                                                                                                    4'lo
   Division 08 RTU                                                                                                                      5'/o
                                                                                                                                       52%
                                                                                                                                       21'/o

                                                                                                                                        4'/o
                                                                                                                                        2'/o
                                                                                                                                       100'/o

                                'll';iill&lie   8."iiiumlber 0$ 2 llIO/323 IIieiid ents             ll&y   DO(.'..oe."ii60&)



                                                                                                                                        0/
                                                                                                                                       4'lo
                                                                                                                                       3'/o
                                                                                               14                                      7'/o
                                                                                               I8                                      9'/o
                                                                                                                                       8'lo
   Division   08 RTU                                                                                                                   17'/o
   Division   9                                                                                                                        18%
   Division   10                                                                                                                       15'/o
   Division   11
                                                                                                                                       1 1   '/o

   TGTAL                                                                                       207                                     100'/o

  Table 9 shows incidents that included BOTH a 210/323 charge and a 313 charge. Table                                          /0 shows all incidents
  that included a 210/323 and/or a 313 charge.
                           Tmlb/e 9: Xujiiiilbeir         or 3) 3   k 2) 0;323 Imeiidemts bv OO('. Loeatiiom



                                                                                                0                                        0'/o
                                                                                                4                                        2'/o
                                                                                               19                                        8'/o
                                                                                               8                                         3'/o
                                                                                               11                                        4'/o
                                                                                               92                                       37'/o
                                                                                               82                                       33'/o
                                                                                               10                                        4'/o
                                                                                               15                                        6'/o
                                                                                                6                                        2'lo
   TGTAL                                                                                       250                                     100'/o




CONFIDENTIAL                                                                                                                       CCSO Howard 0145833
                    'II'aMe   g.O:   %»alber         oF 33.3 ck 21jO/323 Oiiscii pllIii»are Repoirts by lDO('". ILoeatiiorii


                                                                                                       incidents
                                                                                                                                   0/
                                                                                                                                   2'lo
                                                                                                                                   1   '/o
   Division   4                                                                           20
   Division   8                                                                                                                    6'/o
   Division   8 Cermak
   Division   08 RTU
   Division   9
                                                                                                                                  23'/o
                                                                                                                                   4'/o
                                                                                                                                   6'/o
                                                                                                                                   3'lo
                                                                                                                                  100'/o

                                      II"mb/e   I.   II:   Pub)iic 1lriitIiece»cy II'»eiidIe»ts by ('»air(hoiiiise

                                                                                                         Incidents

   CCB                                                                                                                 86 "/o
   DVC

   Harrison-Kedzie                                                                                                      1   '/o

                                                                                                                        1   '/o
   TOTAL                                                                               208                             100'/o
  *Note that there was one incident at a south suburban hospital within the Markham records.




CONFIDENTIAL                                                                                                           CCSO Howard 0145834
  Figure! presents the 205 public indecency incidents recorded in courthouses between January   2016 and                                                 1,
  October 31, 2017, broken out by month. Every month in 2017 has seen a higher number of incidents than the
  same month in 2016, with the exception of June where the number of incidents stayed the same.

                         I"iigum   e 1;   IP'ulblliie   II1ideeeney lllneiidents Over Tiime by MnntllI& (!1 2016 -         II              II   0.   31 2017II
                    "I
                         8


      C                                                                                                                         12        "!2
                                                                                                                                     11




      Q




                                                           Jan-16                              Jan-17
                                                           Feb-16                              Feb-17
                                                           Mar-16                              Mar-17
                                                           Apr-16                              Apr-17
                                                           May-16                          May-17
                                                           Jun-16                              Jun-17
                                                           Jul-16                              Jul-17
                                                           Aug-16                          Aug-17
                                                           Sep-16                          Sep-17
                                                           Gct-16                          Gct-17
                                                           Nov-16
                                                           Dec-16

  Pi'gIIre 2 presents the 4:l public indecency incidents recorded in courthouses between August 1, 2017 and
  October 31, 2017, broken out by day, excluding Saturdays, Sundays, Labor Day, and Columbus Day.
                             Fiigure 2:     Pull&mme     iIndleeextey Iineiideints   Over        lI'iiiirine ll&y   Bizy I'8/I 20 ( 7 - IO/3 (!20        II
                                                                                                                                                              7'

              4
          0


          (4



              C'~




       ~c




                                                                                 :::::::UCP,    l5,0




CONFIDENTIAL                                                                                                                                          CCSO Howard 0145835
  Figure 3 presents the number of DOC disciplinary reports by month and violation type (i.e., 210/323 and 313).
  Since June 2016, there have been around 40 incidents per month vnth the exception of December 2016 and
  August 2017.

          lf~'iiigure   3: 3 ll3;ws($ 2 I O/323 ))IsciipIiinw'& Repoirts Oveir 'II'iime bv                           .":ii1lonth (   II/I(2Olll6 - IO/3lll/2OI7'II



              /0
             60
                                                                                46
                                                                                        42
                                                                                                        kit«
                                                                                                                                                           38
             40                                                                                                «3
                                      27
      g      30




                        @8   ++   pQ y%~ g4          $+      4@   gN (p yo g8                   g8 @8 +& gQ y%~                      gE    'p   4@   pc~

                                                           210/323   '''':::   '':313    ':::::::::   Both              Total


                    Data source: CCOMS Business Intelligence Dataset of 313 and 210/323 disciplinary charges


                                                                                              '/o                                         'lo
          Jan-16                                                     10                      33'lo                  10                  33'/o
          Feb-16                                                     19                      58'/o                  6                   18'/o
                                               16'/o                                         66'/o                  8                   18'/o
                                               33o/o                                                                                    33o/o
                                               25'lo                                                                10                  36'/o
                                               36%                                                                                      36%
          Jul-16                               32'lo                                                                10                  24'/o
          Aug-16                               32'lo
          Sep-16                               43'/o                                         30'/o                                      27'/o
          Oct-16                               24'lo                                         54'lo                                      22'lo
          Nov-16                               21'k                                          67'/o                                      12'/o
          Dec-16                               27'lo                                         39'lo                                      34'lo
          Jan-17                               1 1   '/o                                     47'/o                                      42'/o
          Feb-17                               30'lo                                         48'lo                                      22'lo
          Mar-17                               32'lo                                         46'/o                                      22'/o
          Apr-17                               30'/o                                         35'lo                                      35'/o
          May-17                               10'/o                                         68'/o                                      22'/o
          Jun-17                               9'lo                                          60'/o                                      31o/o
          Jul-17                               10'/o                                         45'/o                                      45'/o
          Aug-17                                                                             62o/o                                      30%
          Sep-17                               18'/o                                         50o/o                                      32'/o




CONFIDENTIAL                                                                                                                                     CCSO Howard 0145836
  TaMe  /2 shows detainee involvement in incidents that took place between January 1, 2016 and October 31,
  2017. Every violation that a detainee is charged with is included, even if the reports were filed across multiple
  bookings or the detainee was found not guilty.
  The total population considered here includes everyone who has been booked into DOC custody between
  January 1, 2016 and October 31, 2017, as well as anyone who was booked before January 1, 2016 but was in
  DOC custody during this period. The total population includes remote bookings because not all of the violations
  were by people booked in the jail.
  The jail classif&es disciplinary violations into four different levels of severity: 100, 200, 300, and 400-level
  offenses. 1001evel offenses are the least severe (e.g., littering, misuse of telephone), while 400 level offenses
  are most severe (e.g., taking a hostage, homicide). Three non-210/313/323 sex-related violations are also
  grouped in TaMe /2: 216 (sexual harassment), 316 (sexual activity), and 412 (sexual abuse or assault).
  TaMe   /2 includes the information about the 34,568 disciplinary tickets that were charged during this time
  period, of which 3'/o (n=1,016) were for 313 and/or 210/323 violations.




                 Avg 1Ii DRs                    19.9          21.4          35.8                  27.2                31.4
            Avg 100 level DRs
                   @                            3.0            4.2           5,5                                       4.7
                   t
            Avg 260 level DRs                   9.7           11.4          17.6                  13.5                15.3
            Avg @ 300 level DRs                 6.2           4.6           10.6                   7.8                 9.3
            Avg @ 400 level DRs                  1.1    .
                                                                  1.2        2.1                   1.6                 2.1
      Avg 0 Sex Charges (216,316,412)            0.4          6.3        .......1.:.3              0.7                 1.0
             160-Level Violation                75'lo         76'lo        87'lo                  81'lo               83'lo
            200-Level Violation                 90/.          97olo        166'lo                 96'/o               95'/o
                                              160'lo          75'lo        160'lo                 95'/o               89'lo
                                                43%           40'/o        59'/o                  49'/o               59'/o                    1   '/o
                                                25'/o         25'lo        59'/o                  40'/o                                       6.3'/o
                                                184           102            224                  510

  TaMe   /3 presents demographic information for the population during this time period,                                 as well as the
  demographic information for the detainees who were charged with 210/323, 313, or public indecency violations
  during this time period. TaMe /3 shows that the detainees who were charged with 210/323, 313, or public
  indecency charges were more likely to be given alerts for high risk movement than other detainees.
                   Yzlble l 3'omp;n'iisoiit 6(I'313 and 3~3             tkk&s           ap:iiiinst tnt:iill populi:iitiioiiii    of 3;tiill


           Age (1W3 "I/2017)             27
                           None         52'/o               41'/o              38'/o                   44'/o                    50'/o                    86'/o
                            P2
    Any P-Statos                         2'/o                8'/o               2'/o                    3'/o                     2'/o                    3'/o
                            P3
                            P4          27o/o               35'/o              38'/o                   34'lo                    36'lo                    3'lo
                                         9'/o               16'/o               4'/o                    8'/o                     4'/o                    12'/o
                                         1.5                 1.9                1.5                     1.5                      1.4                     1.4

                                        13o/o               10'/o              25o/o                   17'/o                    23'/o
                                         5'/o                5o/o              10o/o                   7'/o                    5'/o
                                        1.1'lo              0.0'/o            6.5'lo                  0.6'lo                  1.3'lo
                                        184                  102                224                    510                     159




CONFIDENTIAL                                                                                                                        CCSO Howard 0145837
  Table /4 shows the charge information for detainees involved in indecent exposure and/or masturbation
  incidents compared to all detainees whose booking overlapped with the time period between January 1, 2016
  and October 31, 2017. Each detainee is counted only once, and the charges for all of their bookings that
  overlapped with this time period are considered.
  Sex charges included offenses relating to violating sex offender registration rules, because the violation
  suggests a previous sex offense. We did not include charges for "Public Indecency/Lewd Exposure" or for
  "Public Indecency /Sex Conduct," because these charges would have been brought against many people for
  their conduct in DOC custody and it could not be determined whether these charges were brought before the
  booking.
  Tenible/-/ shows that the detainees who were charged with 210/323, 313, or public indecency charges were more
  likely to have murder charges and other Class M and Class X Felonies than other detainees.
                .).@lb)e II4:   (.'Ompanson 0$ 3(3 and 323 zp&n&st cjriwIrrzll charges/cll;&ss~t~czt~ons


                                          52'lo:      22'lo                   44'lo          64o/o
                                          78'/o   .53'/o
                                                  :
                                                                              73'/o          86'/o
                                           5'lo   .3'lo
                                                  :
                                                                               6'/o           3'/o
                                          10'/o   .5'/o
                                                  :
                                                                              13'/o          16'/o
                                           184:       102                      610            159




CONFIDENTIAL                                                                                         CCSO Howard 0145838
